United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2232
                                   ___________

Richard L. Greenstreet,                   *
                                          *
            Plaintiff-Appellant,          *
                                          *
Aural Greenstreet; The Estate of Aural    *
Greenstreet,                              *
                                          *
            Plaintiffs,                   *
                                          *
      v.                                  *
                                          *
Rinke-Noonan Law Firm; Schramel           *
Sod Farms, LLC; R. L. Larson              *
Excavating, Inc.; City of St. Cloud, MN   *
Engineering Department; Gerald W.         *   Appeal from the United States
Vonkorff; Jill (Pinkert) Adkins; State    *   District Court for the
of Minnesota, Seventh Judicial District   *   District of Minnesota.
Court of Stearns County; State of         *
Minnesota; Judge Thomas Schroeder;        *       [UNPUBLISHED]
Judge Richard J. Ahles; Judge Grey;       *
Karl E. Thoennes; Michael G. Blee;        *
Country Manor Health Care and Rehab       *
Center; Carol Payne; Laura Hood; City     *
of St. Cloud, Minnesota; City of St.      *
Cloud, Minnesota, Police Department;      *
Health Partners Central Minnesota         *
Clinics; Jane Peterson, M.D.; Judge       *
Skipper J. Pearson; Judge Bernard E.      *
Boland,                                   *
                                          *
            Defendants-Appellees.         *
                                 ___________

                           Submitted: July 22, 2004
                              Filed: August 2, 2004
                               ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

     This appeal is dismissed for lack of jurisdiction. See 8th Cir. R. 47B.
                      ______________________________




                                       -2-